DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A Reply was filed on 09/26/2022. Claims 1-2 are pending in the application and examined herein.

The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office action. 

Claim Objections
Claims 1-2 are objected to because of the following informalities: 
Claim 1, line 4: “wherein chlorinating” should recite --wherein the chlorinating-- (adding “the”)
Claim 2, line 3: “barium or any combination” should recite --barium, or any combination-- (adding a comma).
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
Claims 1-2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “chlorinating the nitride spent nuclear fuel (5) in a melt (4).” This phrase is unclear. It is unclear if the “melt” recited in line 3 is a part of the salt “melts” recited in line 1, or if the term is referring to a different melt. If the former, then the phrase is further indefinite because the melt of line 1 recites plural melts, while the melt of line 3 is a singular melt. Therefore, it is unclear if the melt of line 3 is intended to refer to a melt of the melts of line 1, or if claim 1, line 3 is intended to recite “the melts”.

Claim 1 is further indefinite because it is unclear which of the melt, mixture, or chlorides of alkali and/or alkaline-earth metals contains the cadmium dichloride. The claim recites “a melt (4) of a mixture of chlorides of alkali and/or alkaline-earth metals containing cadmium dichloride,” suggesting that the chlorides of alkali and/or alkaline-earth metals contains the cadmium dichloride. However, while cadmium dichloride is a chloride, cadmium is not an alkali or alkaline-earth metal. It is unclear if the claim is intended to recite that the melt comprises a mixture of chlorides of alkali and/or alkaline-earth metals and cadmium dichloride. 

It is uncertain whether the phrase “cold zone” means that zone II is at a colder temperature than heated zone I. Otherwise, the term “cold” in claim 1 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim does not require the heated zone to be hotter than the cold zone.

The phrase “up to a temperature higher than 700°C” in claim 1 is unclear. Said phrase does not require a temperature higher than 700°C, but actually implies the opposite. Said phrase allows for a wide range of cooler temperatures, including a temperature of 1°C. It is unclear whether said phrase should read “to a temperature higher than 700°C”.

The phrase “up to a complete chlorination” in claim 1 is unclear. Said phrase does not require a complete chlorination, but actually implies the opposite. It is unclear whether said phrase should read “to a complete chlorination”. 

The claims do not allow the public to be sufficiently informed of what would constitute infringement.

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.
	
Claim Rejections - 35 USC § 103
Claims 1-2, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over “Dissolution of uranium nitrides in LiCl-KCl eutectic melt” (“Hayashi”) in view of FR Publication No. 2750242 (“Kobayashi”).

The following citations refer to the previously provided NPL document and machine English translation of Kobayashi.

Regarding claims 1-2, Hayashi discloses a method of reprocessing nitride spent nuclear fuel in salt melts, the method comprising:
chlorinating the nitride spent nuclear fuel in a melt of a mixture of chlorides of alkali and/or alkaline-earth metals comprising lithium or potassium and containing cadmium dichloride (Abstract, p. 624 (“dissolution of uranium nitrides … with CdCl2 in LiCl-KCl eutectic melt”)), wherein chlorinating the nitride spent nuclear fuel is carried out in an apparatus having an inert gas atmosphere (p. 625 (“A mixture of …CdCl2 and LiCl-KCl eutectic salt … was contained in a double walled quartz reaction vessel… under the helium gas flow”)); 
heating the chlorinated nitride spent nuclear fuel in a heated zone of the apparatus of to a temperature higher than 700°C (p. 625 (“A mixture of …CdCl2 and LiCl-KCl eutectic salt … was contained in a double walled quartz reaction vessel…. The sample was heated up to ~800°C”)), wherein the nitride spent nuclear fuel is held in the melt up to a complete chlorination and wherein vaporized metallic cadmium is produced (p. 625 (“Cadmium metal was found at cooler part of the apparatus after the reactions”; “removing metallic Cd from the system with vaporization”), Table 1); and
condensing the vaporized metallic cadmium in a cold zone of the apparatus, thereby crystallizing the metallic cadmium (p. 625 (“Cadmium metal was found at cooler part of the apparatus after the reactions”)).

Hayashi is silent as to the location of the cold zone. 

Kobayashi discloses (see Fig. 1) a method of reprocessing nitride spent nuclear fuel (1) in molten salt (3) comprising chlorinating the nitride spent nuclear fuel in the chloride melt (p. 3, paras. 1-2), wherein the chlorinating is carried out in an apparatus. The chlorinated nitride spent nuclear fuel is heated in a heated zone (the top portion of the apparatus) and melted metallic cadmium is produced, and the melted metallic cadmium is condensed in a cold zone (4) of the apparatus, thereby crystallizing the metallic cadmium, wherein the cold zone is located below the heated zone (Fig. 1; P. 3, paras. 7, 9-10). Kobayashi discloses having this zone located below the reactor for using gravity in recovering cadmium, and which also allows desired products to fall (via gravity) into the cadmium, which can then be separated for easy recovery (p. 3, paras. 1-4). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to have the cold zone of Hayashi located below the reactor, as suggested by Kobayashi, for the cadmium recovery benefits thereof. Thus, modification of Hayashi’s apparatus to utilize gravity to recover the desired products, as suggested by Kobayashi, would have been obvious to a POSA. 

Additionally, a POSA would have also found it obvious to modify Hayashi to have the cold zone located below the reactor since it has been held that rearranging parts of an invention involves only routine skill in the art. Note In re Japikse, 86 USPQ 70. The result of the modification would have been predictable to the skilled artisan.

Response to Arguments
Applicant’s amendments and arguments filed 09/26/2022 have been fully considered and are partially persuasive.

Applicant’s amendments to the claims overcome the prior claim objection of record.

Applicant’s amendments to the claims overcome some, but not all, of the 35 U.S.C. 112(b) rejections, with the remaining issues repeated above. 

Applicant’s arguments regarding the prior art rejections have been fully considered, but are directed towards newly added claim limitations and are therefore addressed in the rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Prosecution on the merits is closed. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

RCE Eligibility
	Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114. Filing an RCE helps to ensure entry of an amendment to the claims, specification, and/or drawings.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:30AM-5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646             
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646